DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 16 is rejected under 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 112(b).
Claims 1-16 are rejected under 35 U.S.C. 103.

Drawings
The drawings, filed 08/24/2021, are considered in compliance with 37 CFR 1.81 and are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable storage medium” of claim 16 encompasses signals per se. Applicant’s disclosure does not provide a special definition of computer readable storage media that clearly excludes propagating electromagnetic waves or other transitory, propagating signals. The further recitation of “instructions” in claim 16 only serves to limit the content carried by the electromagnetic waves. As understood in light of Applicant’s disclosure, the broadest reasonable interpretation of claim 16 encompasses signals which are not within one of the four statutory categories of invention. See MPEP § 2106.03 (I). It is suggested that claim 16 be amended to recite a “non-transitory” computer readable medium to overcome this rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, 11, 15 and 16 recites the limitation “the column”.  There is insufficient antecedent basis for this limitation in the claims. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner is interpreting “the column” as “a column of the column-partitioned base table”.

Claim 7 recites the limitation “thereby significantly reducing the containers and data blocks that are accessed for the filtering condition”. The term “significantly” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner is interpreting the limitation as “thereby reducing the containers and data blocks that are accessed for the filtering condition”.

Claim 14 recites “the column values inserted, deleted or updated in the column-partitioned base table”. There is insufficient antecedent basis for the limitation “the column values inserted, deleted or updated”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner is interpreting “the column values inserted, deleted or updated” as  “an inserted, deleted or updated column value”.

	Claims 2-14 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Kateb et al. (“Hybrid Row-Column Partitioning in Teradata”, Pub. 2016, hereinafter Al-Kateb) and Motivala et al. (US 2020/0272638, hereinafter Motivala).

Regarding claim 1, Al-Kateb, in the analogous field of data partitioning, teaches A computer-implemented method, comprising: executing a relational database management system (RDBMS) in a computer system, wherein: the RDBMS manages a relational database (Al-Kateb: Teradata database, SQL querying, Section 2) comprised of at least one column- partitioned base table storing data (Al-Kateb: table is partitioned vertically (i.e. column partitioned), Section 3 ); 
column values from at least one column of the column-partitioned base table are stored in one or more containers spread across one or more data blocks (Al-Kateb: values of a column partition are stored in containers, Section 3.5; partition is stored across data blocks, Section 3.7); 
a query with a filtering condition on the column is applied to the [index] before the column-partitioned base table is accessed, so that only qualified containers and data blocks are accessed, and unqualified containers and data blocks are eliminated, when responding to the query (Al-Kateb: In order to determine the set of partitions that need to be accessed for a query, static partition elimination is applied. The query includes predicates to be applied (i.e. filtering conditions) to referenced columns, Section 4; Each container stores a series of column partition values of a column partition. The column partitions sharing the same partition number are stored in the same container, Section 3.5; Also see section 3.7 which discusses storing partitions across data blocks. Note that partitions that need to be accessed are interpreted as qualified, and the partitions that are eliminated are interpreted as unqualified. Furthermore, since each partition is mapped to a container and is stored across a plurality of data blocks, identifying a partition also identifies a container and data blocks in which the partition is stored.)
However, Al-Kateb does not explicitly teach metadata comprising summarized information about the column values in the containers is stored in a metadata index subtable.
Motivala, in the analogous field of data partitioning, teaches metadata comprising summarized information about [] column values [] is stored in a metadata index subtable (Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]). The combination would store metadata summarizing information about the column data, as disclosed by Motivala, where the column data is located in containers, as taught by Al-Kateb. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known metadata table disclosed by Motivala, for the known index disclosed by Al-Kateb, in the known partitioned database disclosed by Al-Kateb. Both the metadata table disclosed by Motivala and the index table disclosed by Al-Kateb are used in order to determine which data partitions may be skipped during query processing. Doing so provides significant benefits by shortening the query response time and reducing the amount of computing resources that are required for responding to the query (Motivala, ¶ [0029]). Therefore, the result of such a  substitution is predictable.
	
Regarding claim 2, the combination further teaches wherein the metadata index subtable is separate from the column-partitioned base table (Motivala: Metadata for the database may be stored in a metadata store separate and independent of a plurality of shared storage devices collectively storing database data, ¶ [0054]).

Regarding claim 3,  the combination further teaches wherein the metadata is comprised of a partition identifier, row identifier, minimum column value, and maximum column value (Motivala: a minimum and maximum for database data stored in a column, micro-partition key identifier, ¶ [0040]; Al-Kateb: index subtable includes index values and corresponding rowids which includes a partition number, Section 3.2, 3.5 and 4.2.4; Wherein the combination would include the identifiers of the data (i.e. rowids), as used in Al-Kateb, in the metadata table of Motivala).

Regarding claim 4,  the combination further teaches wherein the filtering condition is applied to the minimum column value and the maximum column value within the metadata index subtable, which identify the qualified containers and data blocks and the unqualified containers and data blocks (Motivala: the metadata including, a minimum and maximum for the data stored in the column, is scanned to identify which columns to access, ¶ [0031], [0048], and [0053]).

Regarding claim 5, the combination further teaches wherein the row identifier comprises a container identifier and, for each of the qualified containers identified, the row identifier from the metadata index subtable is used to access the qualified containers and data blocks (Al-Kateb: rowids include 8-byte internal partition number, 4-byte row hash, and 4-byte uniqueness. Values can be packed into container only if they have the same internal partition number and hash value, Section 3.2 – 3.5. Therefore, a rowid is mapped to a container, which then must be accessed in order to read the data. Also see section 3.7 which discusses storing partitions across data blocks).

Regarding claim 6, the combination further teaches wherein the unqualified containers and data blocks are not accessed (Al-Kateb: In order to determine the set of partitions that need to be accessed for a query, static partition elimination is applied, Section 4; Each container stores a series of column partition values of a column partition. The column partitions sharing the same partition number are stored in the same container, Section 3.5; Also see section 3.7 which discusses storing partitions across data blocks. Note that partitions that need to be accessed are interpreted as qualified, and the partitions that are eliminated are interpreted as unqualified. Furthermore, since each partition is mapped to a container and is stored across a plurality of data blocks, identifying a partition also identifies a container and data blocks in which the partition is stored.)

Regarding claim 7,  the combination further teaches wherein static partition elimination (SPE) eliminates all but qualified partitions when a partitioning expression for the column comprises constant equality constraints, thereby significantly reducing the containers and data blocks that are accessed for the filtering condition (Al-Kateb: In order to determine the set of partitions that need to be accessed for a query, static partition elimination (SPE) is applied. SPE can be applied to rowids of the index rows if there are equality, range, or in-list conditions on the partitioning columns, Section 4; Each container stores a series of column partition values of a column partition. The column partitions sharing the same partition number are stored in the same container, Section 3.5; Also see section 3.7 which discusses storing partitions across data blocks. Note that partitions that need to be accessed are interpreted as qualified, and the partitions that are eliminated are interpreted as unqualified. Furthermore, since each partition is mapped to a container and is stored across a plurality of data blocks, identifying a partition also identifies a container and data blocks in which the partition is stored). Examiner notes that the following limitation “thereby significantly reducing the containers and data blocks that are accessed for the filtering condition” is not given weight because it simply expresses the intended result of a process step positively recited in a method claim (see MPEP § 2111.04).


Claim 15 amounts to a computer implemented apparatus that performs the method of claim 1.  Accordingly, claim 15 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Al-Kateb: Processors, Section 1). 

Claim 16 amounts to a computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Al-Kateb: Processors, Section 1; memory, Section 2). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Kateb et al. (“Hybrid Row-Column Partitioning in Teradata”, Pub. 2016, hereinafter Al-Kateb), Motivala et al. (US 2020/0272638, hereinafter Motivala), and Huang et al. (US 9,922,086, hereinafter Huang ).

Regarding claim 8, the combination of Al-Kateb and Motivala teaches the method of claim 1, as described prior. The combination further teaches the metadata index subtable  (Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]), the column-partitioned base table (Al-Kateb: table is partitioned vertically (i.e. column partitioned), Section 3).
However, the combination does not teach wherein only the metadata index subtable, and not the column-partitioned base table, is accessed when responding to the query (Although Al-Kateb does suggest using a secondary index, see Section 4).
Huang, in the analogous field of querying, teaches wherein only the [index], and not the [] base table, is accessed when responding to the query (Huang: a secondary index may also be queryable. For example in response to a range query, the secondary index may be searched to determine a list of all matching items, Col. 3 lines 27-32). The combination would have the metadata index subtable, as taught by the combination of Motivala and Al-Kateb, queryable to determine result items, as taught by Huang’s secondary index, in response to the query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of queryable secondary indexes, as taught by Huang, to the known metadata index subtable of the query system disclosed by the combination of Al-Kateb and Motivala. One would be motivated to do so in order to allow for efficient access to data with attributes other than the primary key.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Kateb et al. (“Hybrid Row-Column Partitioning in Teradata”, Pub. 2016, hereinafter Al-Kateb), Motivala et al. (US 2020/0272638, hereinafter Motivala), and Raghavan et al. (US 2015/0278327, hereinafter Raghavan).
	
Regarding claim 9,  the combination of Al-Kateb and Motivala teaches the method of claim 1, as described prior. The combination further teaches the metadata index subtable  (Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]).
However, the combination does not teach wherein the query is rewritten to access the metadata index subtable.
Raghavan, in the analogous field of data partitioning, teaches wherein the query is rewritten to access the [index] (Raghavan: the query may be a rewritten query that was generated by a query rewrite engine and that targets the global index, ¶ [0028]). The combination would have the query rewritten to access the metadata index subtable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied to known technique of rewriting a query to access an index, as taught by Raghavan, to the known query system including a metadata index subtable, as taught  by the combination of Al-Kateb and Motivala, in the same way. One would be motivated to do so in order to achieve the predictable results of being able to query the index table for results.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Kateb et al. (“Hybrid Row-Column Partitioning in Teradata”, Pub. 2016, hereinafter Al-Kateb), Motivala et al. (US 2020/0272638, hereinafter Motivala), and Gangarapu et al. (US 2009/0063396, hereinafter Gangarapu).

Regarding claim 10,  the combination of Al-Kateb and Motivala further teaches the method of claim 1, as described prior. The combination further teaches the metadata index subtable  (Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]).
However, the combination does not teach wherein the metadata index subtable is created on a workload basis.
 Gangarapu, in the analogous field of data partitioning, teaches wherein the [index] is created on a workload basis (Gangarapu: identifying a column that can benefit from a partition index based on evaluating a set of workload queries, ¶ [0025]). The combination would have the metadata index subtable be created based on an evaluation of a workload.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have created the metadata index subtable, as taught by the combination of Al-Kateb and Motivala, based on a workload, as taught by Gangarapu. One would be motivated to do so for efficient development of indexes of a database, which can significantly improve search response time (Gangarapu, ¶ [0025]). 

Regarding claim 11,  the combination further teaches wherein the metadata index subtable is created based on the column's data type (Gangarapu: identifying columns data type, ¶ [0072]- [0073], [0045]; Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]).

Regarding claim 12,  the combination further teaches wherein the metadata index subtable is created based on the query's type (Gangarapu: the column is identified by evaluating range queries, ¶ [0025]; Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]).

Regarding claim 13,  the combination further teaches wherein the metadata index subtable is created based on the query's predicate (Gangarapu: identifying a column that can benefit from a partition index based on evaluating a set of workload queries including a range condition such as “BETWEEN 5 and 25”, ¶ [0025]; Note the query predicate “BETWEEN” located in the range condition. Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Kateb et al. (“Hybrid Row-Column Partitioning in Teradata”, Pub. 2016, hereinafter Al-Kateb), Motivala et al. (US 2020/0272638, hereinafter Motivala), and Peterson (US 10,359,962).

Regarding claim 14,  the combination of Al-Kateb and Motivala further teaches the method of claim 1, as shown prior. The combination further teaches the metadata index subtable  (Motivala: storing metadata including a column expression property with information about data stored in a column, ¶ [0025], [0039]-[0041]),  the column-partitioned base table (Al-Kateb: table is partitioned vertically (i.e. column partitioned), Section 3).
However, the combination does not teach wherein the metadata index subtable is updated only when the column values inserted, deleted or updated in the column-partitioned base table is a minimum column value or a maximum column value for a container.
Peterson, in the analogous field of data storage optimization, teaches wherein the [metadata] is updated only when the column values inserted, deleted or updated in the [table] is a minimum column value or a maximum column value for a container (Peterson: column metadata is updated if a higher maximum or lower minimum is located in the compression unit for that column so that the column metadata for any portion of the file includes the minimum and maximum for the column within the portion, Col. 2 lines 3-21). The combination would have the metadata index subtable updated when a minimum or maximum column value of the column-partitioned base table is changed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied the known technique of updating the metadata when the maximum or minimum column values are changed, as taught by Peterson, to the known query system including a metadata index subtable, as taught by the combination of Al-Kateb and Motivala. One would be motivated to do so in order to achieve the predictable results of keeping the data within the metadata index subtable current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (“Skipping-oriented Partitioning for Columnar Layouts”, Pub. 2016) discusses Generalized Skipping-Oriented Partitioning, which considers the tradeoffs between horizontal data skipping and vertical partitioning jointly.
Finlay et al. (US 2017/0308572) teaches a synopsis table where all eligible columns in the main table have corresponding MIN and MAX columns in the synopsis table. Queries specifying predicates can thus try to exploit the synopsis metadata for performance (Finlay et al., ¶ [0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A./						/TAMARA T KYLE/               Examiner, Art Unit 2156                                           Supervisory Patent Examiner, Art Unit 2156                                                                                                                                	10/28/2022